ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 09-323 and DRB 09-324, concluding that MICHAEL D. HALBFISH of WOODBRIDGE, who was admitted to the bar of this State in 1997, should be censured for violating RPC 1.1(a) (gross neglect), 1.3 (lack of diligence), RPC 1.4(b) (failure to keep client reasonably informed about status of matter), RPC 1.15(a) (negligent misappropriation of client trust funds), RPC 1.15(d) and Rule 1:21-6 (recordkeeping violations), RPC 1.16(a)(2) (failure to withdraw from representation when lawyer’s condition materially impairs the ability to represent client);
And the Disciplinary Review Board having further concluded that within ninety days after the filing of the Court’s Order, respondent should be required to provide the Office of Attorney Ethics with all information previously requested and be required for a period of two years to submit to the Office of Attorney Ethics quarterly reconciliations of his trust account prepared by a certified public accountant;
And good cause appearing;
It is ORDERED that MICHAEL D. HALBFISH is hereby censured; and it is further
ORDERED that within ninety days after the filed date of this Order, respondent shall provide to the Office of Attorney Ethics all information previously requested, and if respondent fails to do so, the Office of Attorney Ethics may file with the Court a petition for immediate temporary suspension from practice; and it is further
*442ORDERED that respondent shall submit to the Office of Attorney Ethics quarterly reconciliations of his attorney trust accounts prepared by a certified public account for a period of two years and until the further Order of the Court;
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.